 

Exhibit 10.7

 

SECOND AMENDMENT TO THE BANK CREDIT AGREEMENT NR. 21.3150.777.0000001-97, ISSUED
BY NEXTEL TELECOMUNICAÇÕES LTDA., IN 12/08/2011, IN FAVOR OF CAIXA ECONÔMICA
FEDERAL, IN THE AMOUNT OF R$ 640.000.000,00 (SIX HUNDRED FORTY MILLION REAIS)

 

PREAMBLE:

 

CREDITOR:

CAIXA ECONÔMICA FEDERAL, financial institution acting as public company, created
under the terms in Decree-Law Nr. 759, dated August 12, 1969, linked to the
Ministry of Finance, ruled by the By-Laws in effect on the date of contract,
hereinafter referred to as CAIXA or CREDITOR.

Address: Setor Bancário Sul, Quadra 4, Lotes 3 /4 – Brasilia/DF

Taxpayers’ Registry of the Ministry of Finance CNPJ/MF: 00.360.305/0001-04

Regional Superintendence: Osasco

 

ISSUER: NEXTEL TELECOMUNICAÇÕES LTDA.

Address: Av. das Nações Unidas, 14.171, 32nd Floor, Rochavera Crystal Tower

São Paulo – SP

Taxpayers’ Registry of the Ministry of Finance CNPJ/MF: 66.970.229/0001-67

 

CONSIDERING THAT on December 8, 2011, the ISSUER issued in favor of CAIXA, the
Bank Credit Note Nr. 21.3150.777.0000001-97, in the principal amount of six
hundred forty million Reais (BRL 640,000,000.00) (the “Note”);

 

CONSIDERING THAT on February 13, 2015, ISSUER and CAIXA entered into the first
amendment to the Bank Credit Note Nr. 21.3150.777.0000001-97, amending, among
other conditions, the interest rate incurring on the outstanding balance and
additional guarantee to compliance with obligations therein (the “First
Amendment” and, with the Note, the “CCB”).

 

CONSIDERING THAT the ISSUER, until this date, made amortizations to the
principal in the amount of one hundred twenty eight million Reais (BRL
128,000,000.00) under the CCB;

 

CONSIDERING THAT ISSUER AND CAIXA intend to amend, with no intention to novate
the CCB in order to amend some terms (“Second Amendment”);

 

THE PARTIES RESOLVE to amend the CCB under this Second Amendment, under the
following terms and conditions.

 

CLAUSE ONE– The Credit Characteristics shall be in effect with the following
writing:

 

CREDIT CHARACTERISTICS:

 

1 - CCB NUMBER:

21.3150.777.0000001-97

2 - Final due date on:

10/08/2019

 

3 - Total Credit Amount (“Principal”):

Five hundred twelve million Reais (BRL 512,000,000.00)

 

 

 

 

SECOND AMENDMENT TO THE BANK CREDIT AGREEMENT NR. 21.3150.777.0000001-97, ISSUED
BY NEXTEL TELECOMUNICAÇÕES LTDA., IN 12/08/2011, IN FAVOR OF CAIXA ECONÔMICA
FEDERAL, IN THE AMOUNT OF R$ 640.000.000,00 (SIX HUNDRED FORTY MILLION REAIS)

 

4 - Type of Operation

 

Investments – CDI – Post

 

777 – Special Company Credit – Large Corporations

 

 

5 - Financial Fees:

 

139.54% CDI CETP a.a., calculated according to Clause Three

 

 

6 - Term and System of Amortization and Payment:

 

Term: fifty eight (58) months, from the effective date of signature of this
amendment to the Note, all under the terms and conditions in Exhibit I,
compliant with:

 

(i) financial fees will be due on 09/08/2015, 12/08/2015 and 03/08/2016 and (ii)
financial fees and principal will be due starting from 06/08/2016.

 

Constant Amortization System – SAC

 

 

7 – Non-Free Movement Account:

 

Branch

3150

 

Op.

003

 

Account

180

 

DV

4

 

8 - Free Movement Account:

 

Branch

3150

 

Op.

003

 

Account

1859

 

DV

6

 

9 - Location of Payments:

 

São Paulo, SP

 

10 - Guarantor:

Guarantor CNPJ

 

 

 

 

SECOND AMENDMENT TO THE BANK CREDIT AGREEMENT NR. 21.3150.777.0000001-97, ISSUED
BY NEXTEL TELECOMUNICAÇÕES LTDA., IN 12/08/2011, IN FAVOR OF CAIXA ECONÔMICA
FEDERAL, IN THE AMOUNT OF R$ 640.000.000,00 (SIX HUNDRED FORTY MILLION REAIS)

 

Nextel Telecomunicações S.A. 00.169.369/0001-22

 

On the Dates of Payment indicated in Clause Two below, by the due date set forth
in Field 2 in this Note, in Brazilian currency in this city, I, ISSUER, as
issuer and/or, I, GUARANTOR, shall pay to CAIXA or to its order, by this Note
that with the bank statements of the account and/or calculation spreadsheet, is
acknowledged as a title of enforceable net debt, arising out of the use of funds
made available to ISSUER and added with Financial Fees agreed upon in this Note;

 

The debt represented by this Note includes the amounts of monthly amortization,
as indicated in Field 6 in this Note, with respective Financial Fees, calculated
considering the effective interest monthly rate, incurring quarterly or on each
monthly installment, as indicated in Field 6 in this Note, and the operation
statement or the spreadsheet, that complements this Note, shall express the
amounts and respective percentage of Financial Fee, under the terms in Law Nr.
10.931, of February 08, 2004 and other current laws.

 

CLAUSE TWO – Clause Two in the Note shall be in effect with the following
writing:

 

TERM

CLAUSE TWO – This Note shall be in effect for fifty eight (58) months, from the
effective date of signature of this amendment to the Note, compliant with the
following schedule of payment and amortization:

 

(a) financial fees will be due on 09/08/2015, 12/08/2015 and 03/08/2016 (“Lock
Up Period”)

 

 

(b) financial fees and principal will be due starting from 06/08/2016 as above
(each date of payment indicated below, a “Date of Payment”):

 

Year Month Payment Balence 2016 May BRL    - BRL 512,000,000.00   June BRL
11,852,034.95 BRL 500,147,965.05   July BRL 11,852,034.95 BRL 488,295,930.10  
August BRL 11,852,034.95 BRL 476,443,895.15   September BRL 11,852,034.95 BRL
464,591,860.20   October BRL 11,852,034.95 BRL 452,739,825.25   November BRL
11,852,034.95 BRL 440,887,790.30   December BRL 11,852,034.95 BRL 429,035,755.35
2017 January BRL 11,852,034.95 BRL 417,183,720.40   February BRL 11,852,034.95
BRL 405,331,685.45   March BRL 11,852,034.95 BRL 393,479,650.50

 

 

 

 

SECOND AMENDMENT TO THE BANK CREDIT AGREEMENT NR. 21.3150.777.0000001-97, ISSUED
BY NEXTEL TELECOMUNICAÇÕES LTDA., IN 12/08/2011, IN FAVOR OF CAIXA ECONÔMICA
FEDERAL, IN THE AMOUNT OF R$ 640.000.000,00 (SIX HUNDRED FORTY MILLION REAIS)

 

  April BRL 11,852,034.95 BRL 381,627,615.55   May BRL 11,852,034.95 BRL
369,775,580.60   June BRL 11,852,034.95 BRL 357,923,545.65   July BRL
11,852,034.95 BRL 346,071,510.70   August BRL 11,852,034.95 BRL 334.219.475,75  
September BRL 11,852,034.95 BRL 322,367,440.80   October BRL 11,852,034.95 BRL
310,515,405.85   November BRL 13,686,686.94 BRL 296,828,718.91   December BRL
13,686,686.94 BRL 283,142,031.97 2018 January BRL 13,065,943.08 BRL
270,076,088.89   February BRL 13,065,943.08 BRL 257,010,145.81   March BRL
13,065,943.08 BRL 243,944,202.73   April BRL 13,065,943.08 BRL 230,878,259.65  
May BRL 13,065,943.08 BRL 217,812,316.57   June BRL 13,065,943.08 BRL
204,746,373.49   July BRL 13,065,943.08 BRL 191,680,430.41   August BRL
13,065,943.08 BRL 178,614,487.33   September BRL 13,065,943.08 BRL
165,548,544.25   October BRL 13,065,943.08 BRL 152,482,601.17   November BRL
13,065,943.08 BRL 139,416,658.09   December BRL 13,065,943.08 BRL 126,350,715.01
2019 January BRL 13,065,943.08 BRL 113,284,771.93   February BRL 13,065,943.08
BRL 100,218,828.85   March BRL 13,065,943.08 BRL 87,152,885.77   April BRL
13,065,943.08 BRL 74,086,942.69   May BRL 13,065,943.08 BRL 61,020,999.61   June
BRL 13,065,943.08 BRL 47,955,056.53   July BRL 13,065,943.08 BRL 34,889,113.45  
August BRL 13,065,943.08 BRL 21,823,170.37   September BRL 13,065,943.08 BRL
8,757,227.29   October BRL 8,757,227.29 BRL    -

 

 

 

 

SECOND AMENDMENT TO THE BANK CREDIT AGREEMENT NR. 21.3150.777.0000001-97, ISSUED
BY NEXTEL TELECOMUNICAÇÕES LTDA., IN 12/08/2011, IN FAVOR OF CAIXA ECONÔMICA
FEDERAL, IN THE AMOUNT OF R$ 640.000.000,00 (SIX HUNDRED FORTY MILLION REAIS)

 

CLAUSE THREE – Clause Eight in the CCB shall be in effect with the following
writing:

 

PAYMENT TERMS

CLAUSE EIGHT – As means for effective payment of the debt arising out of this
Note, comprised by the Principal duly added with Financial Fees, ISSUER
authorizes CAIXA to debit from the Free Movement Account mentioned in Field 8,
on the respective Dates of Payment, irrevocably and irretrievably, amounts
sufficient and required on each date, as applicable.

 

Paragraph One – During the Lock Up Period, ISSUER agrees upon the quarterly
payment of the Financial Fees, described in Clause Three, with the first due
date being on 09/08/2015, and remaining payments on 12/08/2015, and 03/08/2016.

 

Paragraph Two – After the Lock Up Period, ISSUER agrees upon the payment of the
Principal, duly added with Financial Fees as per Section Two of this Note.

 

Paragraph Three – If any Date of Payment if not a working day, the respective
payment shall be due on the first subsequent working day. For purposes of the
terms in this Note, working day means Monday to Friday, except for national
holidays or days when, for any reason, banks do not work or the financial market
at ISSUER’s registered office location does not work.

 

Paragraph Four – The ISSUER authorizes CAIXA, regardless of prior notice, to use
the balance found deposited in any of the accounts where it appears as title
holder, at any unit of CAIXA, as well as other accounts that could be opened,
whether to liquidate or for partial amortization of the debt found under the
terms in this Note, if the payment is not made according to the terms in the
caput of this Clause.

 

Paragraph Five – Monthly installments are due and calculated according to the
Constant Amortization System – SAC, compliant with the terms in Clause Two, and
fees according to Clause Three.

 

CLAUSE FOUR- Clause Twelve in the CCB shall be in effect with the following
writing:

 

SPECIAL OBLIGATIONS

 

CLAUSE TWELVE – The ISSUER agrees upon, starting on the first half in 2016
(inclusive), to provide document proving that the index found by dividing the
Net Debt by EBITDA is equal or lower than four (4.0) for the first half in 2016,
three point five (3.5) in the second half in 2016, and two point five (2.5)
starting on the first half in 2017 (including), and this index should be
calculated by the ISSUER every six months (i) by August 15 based on the
accounting closure on June 30; (ii) by the fifth working day after the maximum
term provided for applicable regulation to disclose ISSUER’s financial
statements and accounting statements; and (iii) based on ISSUER’s consolidated
financial statements.

 

Paragraph One - For purposes of calculation of financial indexes in this Clause,
to be calculated according to accounting principles generally accepted in
Brazil, the following definitions and criteria should be adopted:

 

 

 

 

SECOND AMENDMENT TO THE BANK CREDIT AGREEMENT NR. 21.3150.777.0000001-97, ISSUED
BY NEXTEL TELECOMUNICAÇÕES LTDA., IN 12/08/2011, IN FAVOR OF CAIXA ECONÔMICA
FEDERAL, IN THE AMOUNT OF R$ 640.000.000,00 (SIX HUNDRED FORTY MILLION REAIS)

 

“Net Debt” means the amount calculated under consolidated basis at ISSUER, equal
to (a) the sum of Liabilities before financial institutions, issued securities
representing the debt and the net balance of derivative operations (liabilities
less assets from derivative operations); subtracted from (b) available funds
(cash, banks, immediately available applications or short term applications,
securities issued by itself or third parties, and public and private bonds of
any kind) and (e) effects of mark-to-market of derivative operation;

 

“EBITDA” means ISSUER’s operational profit, under consolidated basis, related to
the last twelve (12) months, summed to depreciation and amortization expenses;
and

 

“Liability(ies)” means the principal amount of securities representing the debt,
issued before financial institutions registered in the ISSUER’s balance sheet on
the calculation dates.

 

Paragraph Two – If at any audit time of obligations under this clause, ISSUER
fails to meet the above mentioned index, ISSUER shall have additional ten (10)
working days, from the notification by CAIXA in this sense, to solve the
respective default, by any operation under which this index may be
reestablished, including, without limitation, the ISSUER´s capital increase in
to reduce the Net Debt, with or without partial payment of this Note. In this
case, this reestablishment, provided that it occurs within ten (10) working days
and accepted by CAIXA upon written notice, shall be deemed as effective on the
date of determination of the respective index, with no penalty applicable to the
ISSUER.

 

CLAUSE FIVE - Clause Twenty Two in the CCB shall be in effect with the
additional line XXVII below:

 

XXVII) (i) Upon being in effect, change to the judicial recovery plan of NII
Holdings, Inc. that (a) could imply, directly or indirectly, the inability of
Nextel or Nextel S.A. to comply with the obligations under this Note and/or (b)
contemplates assumption, by Brazilian Affiliates, of no obligation or lien in
disagreement or inconsistent with the terms in this Note; or (ii) change or
revocation in the competent judicial decision that confirms the judicial
recovery plan of NII Holdings, Inc.

 

CLAUSE SIX - ISSUER shall present this amendment to be registered by the
Registry of Titles and Documents in the City of São Paulo, Capital. Registration
expenses shall be borne by the ISSUER who, hereby, authorizes the debt of the
respective amounts from account Nr. 180-4, maintained at branch 3150, operation
003, CAIXA.

 

CLAUSE SEVEN – All other clauses and conditions in this CCB, as amended by its
First and Second Amendments, that are not expressly amended hereby, are ratified
and shall remain in full force for all due purposes.

 

And, in witness thereof, ISSUER issues this Bank Credit Note duly signed in four
(4) copies of equal tenor, and the first copy (bank copy) is negotiable.

 

São Paulo, June 25, 2015

 

 

 

 

SECOND AMENDMENT TO THE BANK CREDIT AGREEMENT NR. 21.3150.777.0000001-97, ISSUED
BY NEXTEL TELECOMUNICAÇÕES LTDA., IN 12/08/2011, IN FAVOR OF CAIXA ECONÔMICA
FEDERAL, IN THE AMOUNT OF R$ 640.000.000,00 (SIX HUNDRED FORTY MILLION REAIS)

 

ISSUER:

 

/s/ Shamim Khan /s/ Gokul Hemmady     NEXTEL TELECOMUNICAÇÕES LTDA.     Shamim
Khan Gokul Hemmady Chief Financial Officer President

 

GUARANTOR:

 

/s/ Shamim Khan /s/ Gokul Hemmady     NEXTEL TELECOMUNICAÇÕES S.A.     Shamim
Khan Gokul Hemmady Chief Financial Officer President

 

 

 

 

SECOND AMENDMENT TO THE BANK CREDIT AGREEMENT NR. 21.3150.777.0000001-97, ISSUED
BY NEXTEL TELECOMUNICAÇÕES LTDA., IN 12/08/2011, IN FAVOR OF CAIXA ECONÔMICA
FEDERAL, IN THE AMOUNT OF R$ 640.000.000,00 (SIX HUNDRED FORTY MILLION REAIS)

 

CREDITOR:

 

/s/ Luiz Gustavo Silva Portela /s/ Flavia Silva Nogueira     CAIXA ECONÔMICA
FEDERAL     Executive Superintendent Regional Superintendent S.E. Registry Nr.
051710-5 Registry Nr. 050.753-2 SGE Infraes. Energia e Telecom SR Osasco/SP

 

 

  